Franklin App. No. 02AP-453. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On August 5, 2003, appellee filed a motion to dismiss the appeal for failure of the appellant to file a memorandum in support of jurisdiction. Because this case originated in the court of appeals and is an appeal of right under S.Ct.Prac.R. II(1)(A), a memorandum in support of jurisdiction is not required. Accordingly,
IT IS ORDERED by the court that appellee’s motion to dismiss be, and hereby is, denied.